Citation Nr: 0717326	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  03-34 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for post-polio syndrome 
(PPS).

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability, to include as secondary to PPS.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
bilateral heel disability, to include as secondary to PPS.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from June 
1958 to December 1958.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  

In August 2004, the appellant was afforded a hearing before a 
Decision Review Officer (DRO) at the Philadelphia RO.  A 
transcript of this hearing is of record.

Although the appellant requested a Board hearing in a VA Form 
9 submitted in November 2003, in May 2005, he indicated that 
he did not desire a Board hearing.  Therefore, the Board has 
concluded that the appellant no longer desires such a 
hearing.

The issues of entitlement to service connection for PPS and 
whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for 
bilateral heel and back disabilities are addressed in the 
remand that follows the order section of this decision.




FINDINGS OF FACT

1.  The appellant's claim for entitlement to service 
connection for PTSD was denied in an unappealed April 1996 
rating decision.

2.  The evidence received since the April 1996 decision 
denying service connection for PTSD is cumulative or 
redundant of the evidence previously of record or is not 
sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a 
claim seeking service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The Court has also held that because the terms "new" and 
"material" in a new and material evidence claim have 
specific, technical meanings that are not commonly known to 
VA claimants, when providing the notice required by the VCAA, 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of the evidence that must be 
presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
appellant was provided the notice required by Kent, including 
the proper definitions of new and material evidence, in the 
April 2005 statement of the case.

The record reflects that in a December 2002 letter, the RO 
informed the appellant of the evidence necessary to establish 
his entitlement to service connection for PTSD and of his 
responsibilities and VA's responsibilities in obtaining 
evidence to support the claim.  It also informed him of what 
constitutes new and material evidence.  In the Statement of 
the Case mailed in May 2005, the RO informed the appellant 
that service connection for PTSD was denied in the prior 
unappealed rating decision because the evidence failed to 
show that he had PTSD and also failed to identify a 
verifiable stressor.  In the Board's opinion, he was 
adequately put on notice of the fact that he should submit or 
identify any evidence showing that he has PTSD and that it is 
due to a verifiable stressor.  Although the originating 
agency did not specifically request the appellant to submit 
all pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and requested him to 
submit such evidence or provide VA with the information and 
authorization necessary for VA to obtain the evidence on the 
appellant's behalf.  Therefore, the Board believes that the 
appellant was on notice of the fact that he should submit any 
pertinent evidence in his possession.  In addition, he was 
provided notice with respect to the disability-rating and 
effective-date elements of his claim in July 2006.

The Board acknowledges that, unfortunately, the appellant's 
service medical records could not be obtained from the 
National Personnel Records Center (NPRC), in St. Louis, 
Missouri, presumably because they were destroyed in the 1973 
fire at that facility.  Efforts have been made to locate 
additional service medical records, but no additional records 
have been located and it is clear that additional efforts to 
obtain such records would be futile.

The record shows that the originating agency has obtained all 
available post-service treatment records.  In addition, it 
attempted to obtain records from the Social Security 
Administration but was informed that those record had been 
destroyed.  Neither the appellant nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  The Board acknowledges that the appellant has 
not been afforded a VA examination in response to his claim 
to reopen, but notes that VA is not obliged to provide such 
an examination in response to a claim to reopen if new and 
material evidence has not been presented.  See 38 C.F.R. 
§ 3.159.  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the appellant's 
claim on a de novo basis in July 2006.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the 
appellant's claim.


Legal Criteria

Generally, a claim which has been denied in an unappealed 
rating decision or Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The Court has 
held that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently false 
or untrue," the Justus credibility rule does not apply.  
Duran v. Brown, 7 Vet. App. 216 (1994).



Analysis

Service connection for PTSD was denied in an unappealed April 
1996 rating decision primarily because no medical evidence 
showing that the appellant was diagnosed with this disorder 
was of record.  The evidence added to the record since the 
April 1996 rating decision includes no medical evidence 
showing that the appellant has been diagnosed with PTSD.  
Therefore, the medical evidence added to the record is not 
sufficient to establish a reasonable possibility of 
substantiating the claim.  The appellant's statements to the 
effect that he has PTSD are also insufficient to raise a 
reasonable possibility of substantiating the claim because 
lay persons, such as the appellant, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

Since no competence evidence of PTSD has been added to the 
record, the Board concludes that new and material evidence to 
reopen the claim has not been presented.


ORDER

New and material evidence not having been presented, 
reopening of the claim of entitlement to service connection 
for PTSD is denied.


REMAND

The appellant contends that he was diagnosed with polio in 
1955 at the age of 18, prior to his entry into active duty 
service.  He claims that service connection is warranted for 
PPS because it was aggravated during basic training.  The 
appellant has submitted medical evidence confirming that 
polio was diagnosed in 1955.  The record also includes post-
service medical evidence showing that he has been diagnosed 
with PPS.  The record does not contain medical evidence 
showing the specific nature of any current residuals of polio 
nor does the record contain a medical opinion addressing 
whether the condition was aggravated by service.  In light of 
these circumstances, the Board finds that further development 
is required before the Board decides this claim.

With respect to the new and material issues remaining on 
appeal, the record does not reflect that the appellant has 
been provided Kent-compliant notice.  Moreover, these issues 
are, at least in part, inextricably intertwined with the 
polio issue.  

In light of these circumstances, the case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC 
for the following actions:

1.  The appellant should be provided 
Kent-compliant notice in response to his 
claims to reopen and should be requested 
to provide any evidence in his 
possession, not already of record, that 
is pertinent to any of the issues 
remaining on appeal.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO or 
the AMC is unable to obtain any such 
evidence, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the RO or the AMC should 
arrange for the appellant to be examined 
by a physician with appropriate expertise 
to determine the nature and extent of any 
current residuals of polio, as well as 
the etiology of the appellant's polio.  

The claims folders and a copy of this 
remand must be made available to and be 
reviewed by the examiner.  

If the examiner determines that the 
appellant has PPS, he should specifically 
identify the current manifestations of 
the disorder, to include an opinion as to 
whether there is a 50 percent or better 
probability that any current back or heel 
disorder is etiologically related to the 
polio.  

In addition, if the presence of PPS is 
confirmed, the examiner should proffer an 
opinion as to whether there is a 50 
percent or better probability that polio 
or PPS was present during the appellant's 
period of active duty for training.  In 
addressing this question, the physician 
should address the private medical 
records indicating that acute polio was 
diagnosed in 1955.  

If the examiner is of the opinion that 
the disorder was present during active 
duty for training, he should provide an 
opinion as to whether the disorder 
clearly and unmistakably existed prior to 
the appellant's entrance onto active duty 
and clearly and unmistakably underwent no 
permanent increase in severity as a 
result of the period of active duty for 
training.  

If the examiner is of the opinion that 
the disorder was not present in service, 
he should provide an opinion as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.

The rationale for all opinions expressed 
must also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the appellant's issues on 
appeal based on a de novo review of the 
record.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case and afford the appellant and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals






 Department of Veterans Affairs


